Citation Nr: 1035969	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-16 383	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for chloracne and cysts, to include as a result of 
in-service exposure to herbicides.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected bilateral pes planus with hallux 
valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1964 to October 1964 
and from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from April 2008 and August 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  In November 2009, prior to the promulgation of a decision in 
the appeal, the Board received from the Veteran's authorized 
representative a request to withdraw from appellate review the 
issue of entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral pes planus with hallux 
valgus.

2.  In September 2010, prior to the promulgation of a decision in 
the appeal, the Board received from the Veteran's authorized 
representative a request to withdraw from appellate review the 
issue of whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for chloracne and cysts, to include as secondary to 
in-service exposure to herbicides.  .


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, via his authorized 
representative, has withdrawn the new and material, as well as 
the increased rating, issue on appeal.  See November 2009 and 
September 2010 statements.  Hence, there remains-with respect to 
these claims-no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
THERESA M. CATINO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


